Citation Nr: 1028415	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-16 373	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to June 1972.

This appeal to the Board of Veterans Appeals (Board) arises from 
March and May 2004 rating actions that denied a T/R.

By decisions of August 2007 and May 2009, the Board remanded this 
case to the RO for further development of the evidence and for 
due process development.

For the reasons expressed below, the matter on appeal is again 
being remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all development action needed to 
fairly adjudicate the T/R claim on appeal has not been 
accomplished.  

In May 2009, the Board remanded this case to the RO to adjudicate 
the veteran's new claims for service connection for bilateral 
shoulder and hip disabilities and bilateral carpal tunnel 
syndrome as secondary to his service-connected bilateral knee 
disabilities, and to thereafter readjudicate the T/R claim based 
on consideration of all of the veteran's service-connected 
disabilities.  Inasmuch as a T/R is based on consideration of all 
of a veteran's service-connected disabilities, the Board found 
that the new claims for service connection for additional 
disabilities were inextricably-intertwined with the pending T/R 
claim, and had to be adjudicated by the RO prior to an appellate 
decision on the T/R issue on appeal.  

Appellate review of the evidence contained in the claims folder 
discloses that the RO failed to adjudicate the veteran's 
inextricably-intertwined new claims for service connection for 
bilateral shoulder and hip disabilities and bilateral carpal 
tunnel syndrome, but continued the denial of a T/R in May 2010, 
as reflected in the Supplemental Statement of the Case (SSOC).  
The Board finds that due process of law requires that this case 
must thus again be remanded to the RO to first take rating 
action to adjudicate the veteran's new claims for service 
connection for bilateral shoulder and hip disabilities and 
bilateral carpal tunnel syndrome as secondary to his service-
connected bilateral knee disabilities, and to thereafter 
readjudicate the T/R claim based on consideration of all of the 
veteran's service-connected disabilities.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
    
1.  The RO should take rating action to 
adjudicate the veteran's new claims for 
service connection for bilateral shoulder 
and hip disabilities and bilateral carpal 
tunnel syndrome as secondary to his 
service-connected bilateral knee 
disabilities.

2.  Thereafter, and only thereafter, the 
RO should readjudicate the T/R claim based 
on consideration of all of the veteran's 
service-connected disabilities in light of 
all pertinent evidence and legal authority, 
to include any newly service-connected 
bilateral shoulder and hip disabilities 
and bilateral carpal tunnel syndrome, 
and consideration of the provisions of 
38 C.F.R. § 4.16(a) (2009) that, for the 
purpose of considering whether at least 1 
disability is ratable at 40% disabling or 
more, disabilities of 1 or both upper or 
lower extremities, including the bilateral 
factor, and disabilities resulting from 
common etiology will be considered as 1 
disability; and 38 C.F.R. § 4.16(b) with 
respect to the propriety of referral for 
extraschedular rating.   

3.  If the T/R benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

